Citation Nr: 1528666	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-34 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left eye disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
 
The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of those proceedings is of record.

In October 2014 and again in January 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's left eye disability is not productive of impairment to visual acuity or visual field.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a left eye disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.75, 4.76, 4.84a, Diagnostic Code 6013 (2008).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran's claim for a higher rating arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA optical examinations in October 2009 and April 2015 which involved a review of the Veteran's claims file, an in-person interviews, visual assessments, including visual field and acuity testing.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the conditions have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and held the record open for 60 days to allow the Veteran to submit the records discussed at the hearing.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

In January 2015 the Board remanded this claim for additional development.  There has been substantial compliance with the Board's remand directives, insofar as VA has obtained VA treatment records since August 2012 and provided the Veteran with a new eye examination in April 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims. 

II.  Law

The Veteran was granted service connection for glaucoma of the left eye in an April 2012 rating decision, and a 10 percent disability rating was assigned under Diagnostic Code 6066.  The Veteran contends that the severity of his disability warrants a higher disability rating.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

II.  Background

The Veteran has complained of photophobia and watery eyes productive of blurry vision for 15-20 minutes in the morning, occasionally lasting up to an hour.  He has also complained of headaches productive of pain in the periorbital area, which are compensated under a separate disability rating and will not be discussed herein.

At an October 2009 VA examination the Veteran was assessed with suspect glaucoma, myopia astigmatism, presbyopia, and allergic conjunctivitis.  Visual field testing was full to finger counting in both eyes.  Visual acuity was 20/70 in the left eye without correction and 20/20 with correction.

In August 2012 the Veteran was assessed with primary open angle glaucoma which had not progressed in 4 years off drops.  He was noted to have full fields of vision, normal intraocular pressure and normal central corneal thickness.

Upon examination in November 2013 the Veteran's left eye no longer appeared glaucomatous and his optical nerve head appeared more as "dragged disc" (temporally displaced) versus glaucoma.  The examiner noted no progression in 5-6 years off drops.  

At a January 2015 VA eye examination; the Veteran was diagnosed with HIV with no ophthalmic manifestations and nuclear sclerotic cataracts in both eyes.  The Veteran's corrected vision in both eyes was 20/40 or better in both eyes, at near and far distance.  No other defects or visual impairments were found or any decrease in visual acuity.  The examiner opined that there would be no functional impact of the Veteran's eye condition on his ability to work.

III.  Analysis

Initially, the Board notes that VA's schedule for rating eye disabilities were revised effective December 10, 2008, but that these amended criteria govern cases only when the claim is filed on or after that date unless the Veteran asks that his claim be adjudicated under the new criteria.  See 73 Fed. Reg. 66,543 (November 10, 2008). 

The current claim arises from a pre-December 10, 2008 claim.  The record does not indicate that the Veteran has requested that his claim be adjudicated under the new rating criteria.  Therefore, the Board must rate his left eye disability under the old rating criteria.

The minimum rating for glaucoma is 10 percent under the old Diagnostic Code 6013.  38 C.F.R. § 4.84a (2008).  A higher rating is only afforded under Diagnostic Code 6013 based on impairment of visual acuity or loss of field of vision.  Id. Visual acuity is rated based on the Veteran's best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2008).

The Veteran's corrected visual acuity at distance was 20/40 or better in both eyes at his October 2009 and April 2015 VA examinations.  Furthermore, limitations of the Veteran's visual field were not detected at either examination.  As such, there is no medical evidence to support a rating in excess of 10 percent for the Veteran's eye disability.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's eye disability, which is productive of blurry vision requiring corrective lenses, a manifestation contemplated in the rating criteria.  The Board also notes the Veteran's report of temporary watery eyes in the morning but does not find that this creates an exceptional or unusual disability picture which would require an extraschedular rating to satisfy the interest of justice as the condition has not been medically documented, has not been shown to produce a measurable effect on the Veteran's ability to work, and has not necessitated frequent hospitalization.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

A disability rating in excess of 10 percent for a left eye disability is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


